WALLER, Circuit Judge.
 Whether or not there is sufficient evidence to support the verdict, finding the appellant guilty of membership in a conspiracy to violate the internal revenue laws relating to moonshine liquor, depends upon the weight that is accorded a number of pertinent circumstances, none of which, standing alone, would be sufficient to sustain a conviction. It is the jury’s province to determine the weight that should be given to the circumstances, singly and collectively, and to determine, under the proper instructions of the Court (as were apparently given in this case), whether or not those circumstances exclude every other reasonable hypothesis than the guilt of the defendant. The only substantial issue in this case is the question of the weight of the evidence as applied to numerous relevant and material circumstances. The jury, acting within the scope of its function and with justification, has found the defendant guilty. Its findings will not be disturbed.
Affirmed.